Citation Nr: 0706043	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-32 150	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for total knee 
replacement, left knee, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for degenerative joint 
disease, right knee, as secondary to the service-connected 
total knee replacement, left knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision rendered by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a temporary total disability for 
a total knee replacement, left knee from November 14, 2001 to 
January 1, 2003; and assigned a 30 percent disability rating, 
effective thereafter.  The veteran filed a timely notice of 
disagreement (NOD) to the 30 percent disability rating.

In an April 2004 rating decision, the RO denied service 
connection for degenerative joint disease, right knee, as 
secondary to the service-connected total knee replacement, 
left knee.  The veteran filed a timely NOD to this decision 
as well.

The veteran was scheduled for a Travel Board hearing in 
January 2007; but failed to report.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran received this notice in March 2006.

The veteran contends that he is entitled to an increased 
rating for his left knee disorder, status post total knee 
replacement, which is currently evaluated as 30 percent 
disabling.  The veteran also contends that he is entitled to 
service connection for degenerative joint disease of the 
right knee, secondary to the service-connected total knee 
replacement, left knee.

Unfortunately, a remand is required as to both issues.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The record reveals that the veteran has been afforded three 
VA examinations in connection with his left knee increased 
rating claim, in June 2002, October 2003, and October 2006.  
However, the Board observes that the VA examination reports 
indicate all of the examinations were conducted without the 
benefit of the claims file having been reviewed.  As such, 
these examination reports are not adequate for rating 
purposes.  ". . .fulfillment of the duty to assist may 
require "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

In addition, the only medical opinion of record regarding the 
issue of service connection for degenerative joint disease, 
right knee, as secondary to the service-connected total knee 
replacement, left knee- was provided during the October 2003 
VA examination.  However, as indicated, the medical opinion 
provided was based upon an examination conducted without any 
review of the veteran's pertinent medical history as included 
in the claims folder.  

Therefore, while the Board regrets any further delay in this 
case, in light of these circumstances, the veteran must be 
afforded another VA examination for evaluation of the issues 
on appeal.  

The case is hereby REMANDED for the following action:

1.  The veteran should be contacted and 
asked to provide the names and addresses, 
and approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated him for his bilateral knee 
disabilities since the time of the latest 
VA examination in October 2006.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination to ascertain 
the severity of the service-connected left 
knee total knee replacement and etiology 
of the right knee degenerative joint 
disease.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should respond to the 
following regarding the left knee:

a) The presence of any ankylosis; b) any 
chronic residuals consisting of severe 
painful motion or weakness in the affected 
extremity; or c) intermediate degrees of 
residual weakness, pain or limitation of 
motion.  

In reporting the results of range of 
motion testing in degrees, the physician 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion.  

Regarding the right knee, the physician 
should indicate whether it is at least as 
likely as not (50 percent or greater) that 
the service-connected left knee disorder 
causes an increase in, but is not the 
proximate cause of, the right knee 
disability.  The examiner is reminded that 
by law, VA will not concede that a 
nonservice-connected disease or injury was 
aggravated by a service-connected disease 
or injury unless the baseline level of 
severity of the nonservice-connected 
disease or injury is established by 
medical evidence created before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the nonservice-
connected disease or injury.  An adequate 
explanation of the opinion must be 
included.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is hereby advised that failure to report for a scheduled VA 
examination without good cause shown may have adverse effects 
on his claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


